Title: To Benjamin Franklin from Richard Grinnell: Memorandum, [7 October 1778]
From: Grinnell, Richard
To: Franklin, Benjamin



[October 7, 1778]
I Richard Grinnell of Newport Rhodeisland do heareby Sertify that on the Twenty third of Sept. 1775 I Sailed from Warren in Rhodeisland in the Ship George Aaron Sheffield master and that we went to the Coast of Braizels and obtained a bout Six hundread Barrells of oil and was bound for holland but was Taken and Carried Into Dover. There ware on the Coast this Preasen year a bout one hundread Sail from Different parts of amaraca and two or three Sail from London all Commanded and maned with amaracans. Except the Cooks Ship keepers and Boys.
Beeing in London and Distetute of money and friends I was obliged to Ship on Board the Brigg Dennis Jonathan Meader master In the Capasety of Second mate harpooner and Surgan and that we Sailed from London on the 20th Sept 1776 went to the Coast of Braizels and obtaind a bout four hundread Barrells oil moostly Sparmycitty. There ware this year a bout twelve Sail from London all Commanded and maned with amaracans who was Protected for that Purpose otherwise the men must have been Impresed Into the Kings Servis.
NB: There was not one Sail on the Coast this year Belonging to amaraca.
On the 2d of June on our Return home to London I was Impresed on board the Belleisle man of war of Seventy four Guns John Brooks Esq Commander Beeing a bout one hundread Leagues from England in the Channell. A few Days after I was Impresed we fell in with a fishing boat Neare I Reland. I Took this opertunity to write to London to Mr. Dennis De Burdt marchant there who a plyed to the Lords of the admaralty and obtaind my Discharge, and I Emeadeately made my Escape from London to Dunkirk and offered my Servis to Mr. Franklen. But after Wateing two months in Dunkirk and Beeing a Gain Distetute of money and not haveing an opertunity to Return to amaraca I was Prevailed upon to take the Charge of a Vessel and after Gitting from London a Number of amaracans Some of which went the Voige with me Namely James Buchanan John Wood Elias Porter and a Bel[Abel] Tren, I Sailed from Dunkirk in the Brigg New Interprise, under my Command on the 5th of November 1777 went to the Coast of Braizels and obtaind five Sparmycitty whals and a Rived in Dunkirk on the 17th June 1778.
This Preasant year was on the Coast of Brazils a bout fourteene Sail from London all Commanded and maned with amaracans. Wee alwasy Cruse of the River Plate In Lattitude 35 Degrees South and Longitude 63 Degrees west from London. Some times wee Go as fare South as forty Degrees South we always Keepe Neare upon Soundings and Sometimes in 60 and 90 fathom Waters. There is also Several Vessels Goes to forklands Island and Loade with Right whale and Sea Lion oil and five or Six Sail to Greeneland and Several Sail Last year and this year Go up the Streights and Loade with Right whale and Sparmycitty oil all Commanded and maned with amaracans. This Whaleing up the Strieghts is Keept a profound Secreet in London which Place I Left the 30th oct. 1778 [i.e. 1777]. There is this Preasent year a bout Seventeene Sail from London Bound to the Coast of Brazels. To the Truth of the a bove I am Ready to Sware to if Called upon Given under my hand in Pasy the 7th of oct. 1778
Richard Grinnell


And whareas Last year I Read in the London Papers the Copy of a Letter from the Lords of the admaralty to Mr. Dennis De Burdt In Coleman Street Informing him that there was a Convoy apointed to Convoy the fleete to the Coast of Braizels. But when I a Rived on the Coast of Braizels from Dunkirk I made Enqurrey and found that there was no Convoy apointed and the Pretend Letter was all a Sham and as I have Read in one of the London Papers In Guernsey the Copy of a Nothers Letters from the Lord, of the admaralty to Mr. Dennis De Burdt Informing him that a Convoy was apointed and Should be Ready (if I mistake not) on the 20th Sept. to Convoy the fleet from London to the Coast of Braizels. But when I was In London I a Gain made Inqurrey and was Informd that there was no Convoy apointed and Several Vessels has already Sailed without Convoy and others Daly Sailing and that these Letters are all a Sham. But Should a Convoy Sail with the fleete it was Never ment that they Should Go any further than the Equater as they Could be of no Sarvis on the Coast Braizels as the Vessels are all Disparced and as Sone as one Gits Loded makes the Best of his way home. Given under my hand In Pasy this 7th oct. 1778
Richd. Grinnell

 
Notation: Rich. Grinnell
